Name: 2009/567/EC: Commission Decision of 9 July 2009 establishing the ecological criteria for the award of the Community Ecolabel for textile products (notified under document number C(2009) 4595) (Text with EEA relevance)
 Type: Decision
 Subject Matter: marketing;  leather and textile industries;  technology and technical regulations;  environmental policy
 Date Published: 2009-07-29

 29.7.2009 EN Official Journal of the European Union L 197/70 COMMISSION DECISION of 9 July 2009 establishing the ecological criteria for the award of the Community Ecolabel for textile products (notified under document number C(2009) 4595) (Text with EEA relevance) (2009/567/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community ecolabel award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Under Regulation (EC) No 1980/2000 the Community Ecolabel may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects. (2) Regulation (EC) No 1980/2000 provides that specific Ecolabel criteria, drawn up on the basis of the criteria drafted by the European Union Ecolabelling Board, are to be established according to product groups. (3) It also provides that the review of the Ecolabel criteria, as well as of the assessment and verification requirements related to those criteria, is to take place in due time before the end of the period of validity of the criteria specified for the product group concerned. (4) Pursuant to Regulation (EC) No 1980/2000, a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements established by Commission Decision 1999/178/EC of 17 February 1999 establishing the ecological criteria for the award of the Community eco-label to textile products (2) as amended by Decision 2002/371/EC of 15 May 2002 establishing the ecological criteria for the award of the Community Ecolabel for textile products (3). Those ecological criteria and the related assessment and verification requirements are valid until 31 December 2009 at the latest. (5) In the light of that review, it is appropriate, in order to take account of scientific and market developments, to modify the definition of the product group and to establish new ecological criteria. (6) The ecological criteria, as well as the related assessment and verification requirements, should be valid for four years from the date of adoption of this Decision. (7) Decision 1999/178/EC should therefore be replaced. (8) A transitional period should be allowed for producers whose products have been awarded the Ecolabel for textile products based on the criteria contained in Decision 1999/178/EC, so that they have sufficient time to adapt their products to comply with the revised criteria and requirements. Producers should also be allowed to submit applications set out under the criteria set in Decision 1999/178/EC or set out under the criteria set in this Decision until the lapse of validity of that Decision. (9) Measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 The product group textile products shall comprise: (a) textile clothing and accessories: clothing and accessories (such as handkerchiefs, scarves, bags, shopping bags, rucksacks, belts etc.) consisting of at least 90 % by weight of textile fibres; (b) interior textiles: textile products for interior use consisting of at least 90 % by weight of textile fibres. Mats and rugs are included. Wall to wall floor coverings and wall coverings are excluded; (c) fibres, yarn and fabric (including durable non-woven) intended for use in textile clothing and accessories or interior textiles. This product group will not include textiles treated with biocidal products, except where those biocidal products are included in Annex IA to Directive 98/8/EC of the European Parliament and of the Council (4), where this substance confers to the textiles additional properties directly aiming at protecting human health (e.g. biocidal products added to textile nets and clothing to repel mosquitoes and fleas, mites or allergens) and where the active substance is authorised for the use in question according to Annex V to Directive 98/8/EC. For textile clothing and accessories and for interior textiles: down, feathers, membranes and coatings need not be taken into account in the calculation of the percentage of textile fibres. Article 2 In order to be awarded the Community Ecolabel for products falling within the product group textile products under Regulation (EC) No 1980/2000, a textile product shall comply with the criteria set out in the Annex to this Decision. Article 3 The ecological criteria for the product group textile products, as well as the related assessment and verification requirements, shall be valid for four years from the date of adoption of this Decision. Article 4 For administrative purposes the code number assigned to the product group textile products shall be 016. Article 5 Decision 1999/178/EC is repealed. Article 6 1. Applications for Ecolabel for products falling within the product group textile products submitted before the date of adoption of this Decision shall be evaluated in accordance with the conditions laid down in Decision 1999/178/EC. 2. Applications for Ecolabel for products falling within the product group textile products submitted from the date of adoption of this Decision but by 31 December 2009 at the latest may be based either on the criteria set out in Decision 1999/178/EC or on the criteria set out in this Decision. Those applications shall be evaluated in accordance with the criteria on which they are based. 3. Where the Ecolabel is awarded on the basis of an application evaluated according to the criteria set out in Decision 1999/178/EC, that Ecolabel may be used for twelve months from the date of adoption of this Decision. Article 7 This Decision is addressed to the Member States. Done at Brussels, 9 July 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 57, 5.3.1999, p. 21. (3) OJ L 133, 18.5.2002, p. 29. (4) OJ L 123, 4.4.1998, p. 1. ANNEX FRAMEWORK The aims of the criteria These criteria aim in particular at promoting the reduction of water pollution related to the key processes throughout the textile manufacturing chain, including fibre production, spinning, weaving, knitting, bleaching, dyeing and finishing. The criteria are set at levels that promote the labelling of textile products which have a lower environmental impact. Assessment and verification requirements The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses, test reports or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), etc., as appropriate. Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application. The functional unit, to which inputs and outputs should be related, is 1 kg of textile product at normal conditions (65 % RH ± 4 % and 20 °C ± 2 °C; these norm conditions are specified in ISO 139 Textiles  standard atmospheres for conditioning and testing). Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications. The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria (note: it is not required to implement such management schemes). ECOLOGICAL CRITERIA The criteria are divided into three main categories concerning textile fibres, processes and chemicals, and fitness for use. TEXTILE FIBRE CRITERIA Fibre-specific criteria are set in this section for acrylic, cotton and other natural cellulosic seed fibres, elastane, flax and other bast fibres, greasy wool and other keratin fibres, man-made cellulose fibres, polyamide, polyester and polypropylene. Other fibres for which no fibre specific criteria are set are also allowed, with the exception of mineral fibres, glass fibres, metal fibres, carbon fibres and other inorganic fibres. The criteria set in this section for a given fibre-type need not be met if that fibre contributes to less than 5 % of the total weight of the textile fibres in the product. Similarly they need not be met if the fibres are of recycled origin. In this context, recycled fibres are defined as fibres originating only from cuttings from textile and clothing manufacturers or from post-consumer waste (textile or otherwise). Nevertheless, at least 85 % by weight of all fibres in the product must be either in compliance with the corresponding fibre-specific criteria, if any, or of recycled origin. Assessment and verification: The applicant shall supply detailed information as to the composition of the textile product. 1. Acrylic 1.1. The residual acrylonitrile content in raw fibres leaving the fibre production plant shall be less than 1,5 mg/kg. Assessment and verification: The applicant shall provide a test report, using the following test method: extraction with boiling water and quantification by capillary gas-liquid chromatography. 1.2. The emissions to air of acrylonitrile (during polymerisation and up to the solution ready for spinning), expressed as an annual average, shall be less than 1 g/kg of fibre produced. Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 2. Cotton and other natural cellulosic seed fibres (including kapok) Cotton and other natural cellulosic seed fibres (hereinafter referred to as cotton) shall not contain more than 0,05 ppm (sensibility of the test method permitting) of each of the following substances: aldrin, captafol, chlordane, DDT, dieldrin, endrin, heptachlor, hexachlorobenzene, hexachlorocyclohexane (total isomers), 2.4,5-T, chlordimeform, chlorobenzilate, dinoseb and its salts, monocrotophos, pentachlorophenol, toxaphene, methamidophos, methylparathion, parathion, phosphamidon. The test should be made on raw cotton, before it comes through any wet treatment, for each lot of cotton or two times a year if more than two lots of cotton per year are received. This requirement does not apply where more than 50 % of the cotton content is organically grown cotton or transitional cotton, that is to say certified by an independent organisation to have been produced in conformity with the production and inspection requirements laid down in Council Regulation (EC) No 834/2007 (1). This requirement does not apply if documentary evidence can be presented that establishes the identity of the farmers producing at least 75 % of the cotton used in the final product, together with a declaration from these farmers that the substances listed above have not been applied to the fields or cotton plants producing the cotton in question, or to the cotton itself. Where at least 95 % of the cotton in one product is organic, that is to say certified by an independent organisation to have been produced in conformity with the production and inspection requirements laid down in Regulation (EC) No 834/2007 the applicant may place the mention organic cotton next to the Ecolabel. Where between 70 % and 95 % of the cotton in one product is organic, it may be labelled made with xy % organic cotton. Assessment and verification: The applicant shall either provide proof of organic certification or documentation relating to the non-use by the farmers or a test report, using the following test methods: as appropriate, US EPA 8081 A (organo-chlorine pesticides, with ultrasonic or Soxhlet extraction and apolar solvents (iso-octane or hexane)), 8151 A (chlorinated herbicides, using methanol), 8141 A (organophosphorus compounds), or 8270 C (semi-volatile organic compounds). A minimum of 3 % of organic cotton, that is to say certified by an independent organisation to have been produced in conformity with the production and inspection requirements laid down in Regulation (EC) No 834/2007 have to be used on an annual basis. The applicant shall provide:  information about the certification body,  a declaration stating the proportion of organic certified cotton used in the total production of Ecolabelled textiles on a yearly basis. The competent body may request the submission of further documentation to enable it to assess whether the requirements of the standard and certification system have been fulfilled. 3. Elastane 3.1. Organotin compounds shall not be used. Assessment and verification: The applicant shall provide a declaration of non-use. 3.2. The emissions to air of aromatic diisocyanates during polymerisation and fibre production, measured at the process steps where they occur, including fugitive emissions as well expressed as an annual average, shall be less than 5 mg/kg of fibre produced. Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 4. Flax and other bast fibres (including hemp, jute, and ramie) Flax and other bast fibres shall not be obtained by water retting, unless the waste water from the water retting is treated so as to reduce the COD or TOC by at least 75 % for hemp fibres and by at least 95 % for flax and the other bast fibres. Assessment and verification: If water retting is used, the applicant shall provide a test report, using the following test method: ISO 6060 (COD). 5. Greasy wool and other keratin fibres (including wool from sheep, camel, alpaca, goat) 5.1. The sum total content of the following substances shall not exceed 0,5 ppm: Ã ³-hexachlorocyclohexane (lindane), Ã ±-hexachlorocyclohexane, Ã ²-hexachlorocyclohexane, Ã ´-hexachlorocyclohexane, aldrin, dieldrin, endrin, p,p ²-DDT, p,p ²-DDD. 5.2. The sum total content of the following substances shall not exceed 2 ppm: diazinon, propetamphos, chlorfenvinphos, dichlofenthion, chlorpyriphos, fenchlorphosq, ethion, pirimphos-methyl. 5.3. The sum total content of the following substances shall not exceed 0,5 ppm: cypermethrin, deltamethrin, fenvalerate, cyhalothrin, flumethrin. 5.4. The sum total content of the following substances shall not exceed 2ppm: diflubenzuron, triflumuron, dicyclanil. The test should be made on raw wool, before it comes through any wet treatment, for each lot of wool or two times a year if more than two lots of wool per year are received. These requirements (as detailed in points 5.1, 5.2, 5.3 and 5.4) and taken separately) do not apply if documentary evidence can be presented that establishes the identity of the farmers producing at least 75 % of the wool or keratin fibres in question, together with a declaration from these farmers that the substances listed above have not been applied to the fields or animals concerned. Assessment and verification for points 5.1, 5.2, 5.3 and 5.4: The applicant shall either provide the documentation indicated above or provide a test report, using the following test method: IWTO Draft Test Method 59. 5.5. For scouring effluent discharged to sewer, the COD discharged to sewer shall not exceed 60 g/kg greasy wool, and the effluent shall be treated off-site so as to achieve at least a further 75 % reduction of COD content, expressed as an annual average. For scouring effluent treated on-site and discharged to surface waters, the COD discharged to surface waters shall not exceed 45 g/kg greasy wool. The pH of the effluent discharged to surface waters shall be between 6 and 9 (unless the pH of the receiving waters is outside this range), and the temperature shall be below 40 °C (unless the temperature of the receiving water is above this value). The wool scouring plant shall describe, in detail, their treatment of the scouring effluent and continuously monitor the COD-levels. Assessment and verification: The applicant shall provide relevant data and test reports related to this criterion, using the following test method: ISO 6060. 6. Man-made cellulose fibres (including viscose, lyocell, acetate, cupro, triacetate) 6.1. The level of AOX in the fibres shall not exceed 250 ppm. Assessment and verification: The applicant shall provide a test report, using the following test method: ISO 11480.97 (controlled combustion and microcoulometry). 6.2. For viscose fibres, the sulphur content of the emissions of sulphur compounds to air from the processing during fibre production, expressed as an annual average, shall not exceed 120 g/kg filament fibre produced and 30 g/kg staple fibre produced. Where both types of fibre are produced on a given site, the overall emissions must not exceed the corresponding weighted average. Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 6.3. For viscose fibres, the emission to water of zinc from the production site, expressed as an annual average, shall not exceed 0,3 g/kg. Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 6.4. For cupro fibres, the copper content of the effluent water leaving the site, expressed as an annual average, shall not exceed 0,1 ppm. Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 7. Polyamide The emissions to air of N2O during monomer production, expressed as an annual average, shall not exceed 10 g/kg polyamide 6 fibre produced and 50 g/kg polyamide 6,6 produced. Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 8. Polyester 8.1. The amount of antimony in the polyester fibres shall not exceed 260 ppm. Where no antimony is used, the applicant may state antimony free (or equivalent text) next to the Ecolabel. Assessment and verification: The applicant shall either provide a declaration of non-use or a test report using the following test method: direct determination by Atomic Absorption Spectrometry. The test shall be carried out on the raw fibre prior to any wet processing. 8.2. The emissions of VOCs during polymerisation and fibre production of polyester, measured at the process steps where they occur, including fugitive emissions as well, expressed as an annual average, shall not exceed 1,2 g/kg of produced polyester resin. (VOCs are any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use). Assessment and verification: The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. 9. Polypropylene Lead-based pigments shall not be used. Assessment and verification: The applicant shall provide a declaration of non-use. PROCESSES AND CHEMICALS CRITERIA The criteria in this section apply, where appropriate, to all stages of production of the product, including the production of the fibres. It is nevertheless accepted that recycled fibres may contain some of the dyes or other substances excluded by these criteria, but only if they were applied in the previous life-cycle of the fibres. 10. Auxiliaries and finishing agents for fibres and yarns 10.1. Size: At least 95 % (by dry weight) of the component substances of any sizeing preparation applied to yarns shall be sufficiently biodegradable, or else shall be recycled. The sum of each component is taken into account. Assessment and verification: In this context, a substance is considered as sufficiently biodegradable:  if when tested with one of the methods OECD 301 A, OECD 301 E, ISO 7827, OECD 302 A, ISO 9887,OECD 302 B, or ISO 9888 it shows a percentage degradation of at least 70 % within 28 days,  or if when tested with one of the methods OECD 301 B, ISO 9439, OECD 301 C, OECD 302 C, OECD 301 D, ISO 10707, OECD 301 F, ISO 9408, ISO 10708 or ISO 14593 it shows a percentage degradation of at least 60 % within 28 days,  or if when tested with one of the methods OECD 303 or ISO 11733 it shows a percentage degradation of at least 80 % within 28 days,  or, for substances for which these test methods are inapplicable, if evidence of an equivalent level of biodegradation is presented. The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all sizeing preparations used. 10.2. Spinning solution additives, spinning additives and preparation agents for primary spinning (including carding oils, spin finishes and lubricants): At least 90 % (by dry weight) of the component substances shall be sufficiently biodegradable or eliminable in waste water treatment plants. This requirement does not apply to preparation agents for secondary spinning (spinning lubricants, conditioning agents), coning oils, warping and twisting oils, waxes, knitting oils, silicone oils and inorganic substances. The sum of each component is taken into account. Assessment and verification: In this context, a substance is considered as sufficiently biodegradable or eliminable in waste water treatment plants:  if when tested with one of the methods OECD 301 A, OECD 301 E, ISO 7827, OECD 302 A, ISO 9887,OECD 302 B, or ISO 9888 it shows a percentage degradation of at least 70 % within 28 days,  or if when tested with one of the methods OECD 301 B, ISO 9439, OECD 301 C, OECD 302 C, OECD 301 D, ISO 10707, OECD 301 F, ISO 9408, ISO 10708 or ISO 14593 it shows a percentage degradation of at least 60 % within 28 days,  or if when tested with one of the methods OECD 303 or ISO 11733 it shows a percentage degradation of at least 80 % within 28 days,  or, for substances for which these test methods are inapplicable, if evidence of an equivalent level of biodegradation or elimination is presented. The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all such additives or preparation agents used. 10.3. The content of polycyclic aromatic hydrocarbons (PAH) in the mineral oil proportion of a product shall be less than 3 % by weight. Assessment and verification: The applicant shall provide appropriate documentation, safety date sheets, product information sheets or declarations, indicating either the content of polycyclic aromatic hydrocarbons or the non-use of products containing mineral oils. 11. Biocidal or biostatic products Chlorophenols (their salts and esters), PCB and organotin compounds shall not be used during transportation or storage of products and semi-manufactured products. Assessment and verification: The applicant shall provide a declaration of non-use of these substances or compounds on the yarn, fabric and final product. Should this declaration be subject to verification the following test method and threshold shall be used: extraction as appropriate, derivatisation with acetic anhydride, determination by capillary gas-liquid chromatography with electron capture detection, limit value 0,05 ppm. 12. Stripping or depigmentation Heavy metal salts (except of iron) or formaldehyde shall not be used for stripping or depigmentation. Assessment and verification: The applicant shall provide a declaration of non-use. 13. Weighting Compounds of cerium shall not be used in the weighting of yarn or fabrics. Assessment and verification: The applicant shall provide a declaration of non-use. 14. All chemicals and chemical preparations Alkylphenolethoxylates (APEOs), linear alkylbenzene sulfonates (LAS), bis(hydrogenated tallow alkyl) dimethyl ammonium chloride (DTDMAC), distearyl dimethyl ammonium chloride (DSDMAC), di(hardened tallow) dimethyl ammonium chloride (DHTDMAC), ethylene diamine tetra acetate (EDTA), and diethylene triamine penta acetate (DTPA) shall not be used and shall not be part of any preparations or formulations used. Assessment and verification: The applicant shall provide a declaration of non-use. 15. Detergents, fabric softeners and complexing agents At each wet-processing site, at least 95 % by weight of fabric softeners, complexing agents and detergents by weight shall be sufficiently degradable or eliminable in wastewater treatment plants. This is with the exception of surfactants in detergents and fabric softeners at each wet processing site, which shall be ultimately aerobically biodegradable. Assessment and verification:Sufficiently biodegradable or eliminable is as defined above in the criterion related to auxiliaries and finishing agents for fibres and yarns. The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all detergents, fabric softeners and complexing agents used. Ultimate aerobic biodegradation has to be interpreted as laid down in Annex III to Regulation (EC) No 648/2004 of the European Parliament and of the Council (2). The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all surfactants in detergents and fabric softeners used. 16. Bleaching agents: Chlorine agents are excluded for bleaching yarns, fabrics and end products This requirement does not apply to the production of man-made cellulose fibres. (See criterion 6,1). Assessment and verification: The applicant shall provide a declaration of non-use of chlorinated bleaching agents. 17. Impurities in dyes: Colour matter with fibre affinity (soluble or insoluble) The levels of ionic impurities in the dyes used shall not exceed the following: Ag 100 ppm; As 50 ppm; Ba 100 ppm; Cd 20 ppm; Co 500 ppm; Cr 100 ppm; Cu 250 ppm; Fe 2 500 ppm; Hg 4 ppm; Mn 1 000 ppm; Ni 200 ppm; Pb 100 ppm; Se 20 ppm; Sb 50 ppm; Sn 250 ppm; Zn 1 500 ppm. Any metal that is included as an integral part of the dye molecule (e.g. metal complex dyes, certain reactive dyes, etc.) shall not be considered when assessing compliance with these values, which only relate to impurities. Assessment and verification: The applicant shall provide a declaration of compliance. 18. Impurities in pigments: Insoluble colour matter without fibre affinity The levels of ionic impurities for pigments used shall not exceed the following: As 50 ppm; Ba 100 ppm, Cd 50 ppm; Cr 100 ppm; Hg 25 ppm; Pb 100 ppm; Se 100 ppm Sb 250 ppm; Zn 1 000 ppm. Assessment and verification: The applicant shall provide a declaration of compliance. 19. Chrome mordant dyeing Chrome mordant dyeing is not allowed. Assessment and verification: The applicant shall provide a declaration of non-use. 20. Metal complex dyes If metal complex dyes based on copper, chromium or nickel are used: 20.1. In case of cellulose dyeing, where metal complex dyes are part of the dye recipe, less than 20 % of each of those metal complex dyes applied (input to the process) shall be discharged to waste water treatment (whether on-site or off-site). In case of all other dyeing processes, where metal complex dyes are part of the dye recipe, less than 7 % of each of those metal complex dyes applied (input to the process) shall be discharged to waste water treatment (whether on-site or off-site). The applicant shall either provide a declaration of non-use or documentation and test reports using the following test methods: ISO 8288 for Cu, Ni; EN 1233 for Cr. 20.2. The emissions to water after treatment shall not exceed: Cu 75 mg/kg (fibre, yarn or fabric); Cr 50 mg/kg; Ni 75 mg/kg. Assessment and verification: The applicant shall either provide a declaration of non-use or documentation and test reports using the following test methods: ISO 8288 for Cu, Ni; EN 1233 for Cr. 21. Azo dyes Azo dyes shall not be used that may cleave to any one of the following aromatic amines: 4-aminodiphenyl (92-67-1) Benzidine (92-87-5) 4-chloro-o-toluidine (95-69-2) 2-naphtylamine (91-59-8) o-amino-azotoluene (97-56-3) 2-amino-4-nitrotoluene (99-55-8) p-chloroaniline (106-47-8) 2,4-diaminoanisol (615-05-4) 4,4 ²-diaminodiphenylmethane (101-77-9) 3,3 ²-dichlorobenzidine (91-94-1) 3,3 ²-dimethoxybenzidine (119-90-4) 3,3 ²-dimethylbenzidine (119-93-7) 3,3 ²-dimethyl-4,4 ²-diaminodiphenylmethane (838-88-0) p-cresidine (120-71-8) 4,4 ²-oxydianiline (101-80-4) 4,4 ²-thiodianiline (139-65-1) o-toluidine (95-53-4) 2,4-diaminotoluene (95-80-7) 2,4,5-trimethylaniline (137-17-7) 4-aminoazobenzene (60-09-3) o-anisidine (90-04-0) 2,4-Xylidine 2,6-Xylidine Assessment and verification: The applicant shall provide a declaration of non-use of these dyes. Should this declaration be subject to verification the following standard shall be used = EN 14 362-1 and 2. (Note: false positives may be possible with respect to the presence of 4-aminoazobenzene, and confirmation is therefore recommended). 22. Dyes that are carcinogenic, mutagenic or toxic to reproduction 22.1. The following dyes shall not be used:  C.I. Basic Red 9,  C.I. Disperse Blue 1,  C.I. Acid Red 26,  C.I. Basic Violet 14,  C.I. Disperse Orange 11,  C. I. Direct Black 38,  C. I. Direct Blue 6,  C. I. Direct Red 28,  C. I. Disperse Yellow 3. Assessment and verification: The applicant shall provide a declaration of non-use of such dyes. 22.2. No use is allowed of dye substances or of dye preparations containing more than 0,1 % by weight of substances that are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):  R40 (limited evidence of a carcinogenic effect),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R49 (may cause cancer by inhalation),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child),  R68 (possible risk of irreversible effects), as laid down in Council Directive 67/548/EEC (3). Alternatively, classification may be considered according to Regulation (EC) No 1272/2008 of the European Parliament and of the Council (4). In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Assessment and verification: The applicant shall provide a declaration of non-use of such dyes. 23. Potentially sensitising dyes The following dyes shall not be used:  C.I. Disperse Blue 3 C.I. 61 505  C.I. Disperse Blue 7 C.I. 62 500  C.I. Disperse Blue 26 C.I. 63 305  C.I. Disperse Blue 35  C.I. Disperse Blue 102  C.I. Disperse Blue 106  C.I. Disperse Blue 124  C.I. Disperse Brown 1  C.I. Disperse Orange 1 C.I. 11 080  C.I. Disperse Orange 3 C.I. 11 005  C.I. Disperse Orange 37  C.I. Disperse Orange 76 (previously designated Orange 37)  C.I. Disperse Red 1 C.I. 11 110  C.I. Disperse Red 11 C.I. 62 015  C.I. Disperse Red 17 C.I. 11 210  C.I. Disperse Yellow 1 C.I. 10 345  C.I. Disperse Yellow 9 C.I. 10 375  C.I. Disperse Yellow 39  C.I. Disperse Yellow 49 Assessment and verification: The applicant shall provide a declaration of non-use of these dyes. 24. Halogenated carriers for polyester Halogenated carriers shall not be used. Assessment and verification: The applicant shall provide a declaration of non-use. 25. Printing 25.1. Printing pastes used shall not contain more than 5 % volatile organic compounds such as white spirit (VOCs: any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use). Assessment and verification: The applicant shall either provide a declaration that no printing has been made or provide appropriate documentation showing compliance together with a declaration of compliance. 25.2. Plastisol-based printing is not allowed. Assessment and verification: The applicant shall either provide a declaration that no printing has been made or provide appropriate documentation showing compliance together with a declaration of compliance. 26. Formaldehyde The amount of free and partly hydrolysable formaldehyde in the final fabric shall not exceed 20 ppm in products for babies and young children under 3 years old, 30 ppm for products that come into direct contact with the skin, and 75 ppm for all other products. Assessment and verification: The applicant shall either provide a declaration that formaldehyde containing products have not been applied or provide a test report using the following test method: EN ISO 14184-1. 27. Waste water discharges from wet-processing 27.1. Waste water from wet-processing sites (except greasy wool scouring sites and flax retting sites) shall, when discharged after treatment (whether on-site or off-site), have a COD content of less than 20 g/kg expressed as an annual average. Assessment and verification: The applicant shall provide detailed documentation and test reports, using ISO 6060, showing compliance with this criterion, together with a declaration of compliance. 27.2. If the effluent is treated on site and discharged directly to water, it shall also have a pH between 6 and 9 (unless the pH of the receiving water is outside this range) and a temperature of less than 40 °C (unless the temperature of the receiving water is above this value). Assessment and verification: The applicant shall provide documentation and test reports showing compliance with this criterion, together with a declaration of compliance. 28. Flame retardants Only flame retardants that are chemically bound into the polymer fibre or onto the fibre surface (reactive flame retardants) may be used in the product. If the flame retardants used have any of the R-phrases listed below, these reactive flame retardants should, on application, change their chemical nature to no longer warrant classification under any of these R-phrases. (Less than 0,1 % of the flame retardant on the treated yarn or fabric may remain in the form as before application.)  R40 (limited evidence of a carcinogenic effect),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R49 (may cause cancer by inhalation),  R50 (very toxic to aquatic organisms),  R51 (toxic to aquatic organisms),  R52 (harmful to aquatic organisms),  R53 (may cause long-term adverse effects in the aquatic environment),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child),  R68 (possible risk of irreversible effects), as laid down in Directive 67/548/EEC. Flame retardants which are only physically mixed into the polymer fibre or into a textile coating are excluded (additive flame retardants). Alternatively, classification may be considered according to Regulation (EC) No 1272/2008. In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Assessment and verification: The applicant shall provide a declaration that additive flame retardants have not been used and indicate which reactive flame retardants, if any, have been used and provide documentation (such as safety data sheets) and/or declarations indicating that those flame retardants comply with this criterion. 29. Anti felting finishes Halogenated substances or preparations shall only be applied to wool slivers and loose scoured wool. Assessment and verification: The applicant shall provide a declaration of non-use (unless used for wool slivers and loose scoured wool). 30. Fabrics Finishes The word finishes covers all physical or chemical treatments giving to the textile fabrics specific properties such as softness, waterproof, easy care. No use is allowed of finishing substances or of finishing preparations containing more than 0,1 % by weight of substances that are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):  R40 (limited evidence of a carcinogenic effect),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R49 (may cause cancer by inhalation),  R50 (very toxic to aquatic organisms),  R51 (toxic to aquatic organisms),  R52 (harmful to aquatic organisms),  R53 (may cause long-term adverse effects in the aquatic environment),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child),  R68 (possible risk of irreversible effects), as laid down in Directive 67/548/EEC. Alternatively, classification may be considered according to Regulation (EC) No 1272/2008. In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Assessment and verification: The applicant shall either provide a declaration that finishes have not been used, or indicate which finishes have been used and provide documentation (such as safety data sheets) and/or declarations indicating that those finishes comply with this criterion. 31. Fillings 31.1. Filling materials consisting of textile fibres shall comply with the textile fibre criteria (1 9) where appropriate. 31.2. Filling materials shall comply with criterion 11 on Biocidal or biostatic products and the criterion 26 on Formaldehyde. 31.3. Detergents and other chemicals used for the washing of fillings (down, feathers, natural or synthetic fibres) shall comply with criterion 14 on Auxiliary chemicals and criterion 15 on Detergents, fabric softeners and complexing agents. Assessment and verification: As indicated in the corresponding criteria. 32. Coatings, laminates and membranes 32.1. Products made of polyurethane shall comply with the criterion set out in point 3.1 regarding organic tin and the criterion set out in point 3.2 regarding the emission to air of aromatic diisocyanates. Assessment and verification: As indicated in the corresponding criteria. 32.2. Products made of polyester shall comply with the criterion set out in point 8.1 regarding the amount of antimony and the criterion set out in point 8.2 regarding the emission of VOCs during polymerisation. Assessment and verification: As indicated in the corresponding criteria. 32.3. Coatings, laminates and membranes shall not be produced using plasticisers or solvents, which are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):  R40 (limited evidence of a carcinogenic effect),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R49 (may cause cancer by inhalation),  R50 (very toxic to aquatic organisms),  R51 (toxic to aquatic organisms),  R52 (harmful to aquatic organisms),  R53 (may cause long-term adverse effects in the aquatic environment),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child),  R68 (possible risk of irreversible effects), as laid down in Directive 67/548/EEC. Alternatively, classification may be considered according to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (5). In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Assessment and verification: The applicant shall provide a declaration of non-use of such plasticizers or solvents. 32.4. the VOC emissions to air shall not exceed 10 g C/kg. Assessment and verification: The applicant shall provide documentation and test reports showing compliance with this criterion, together with a declaration of compliance. 33. Energy and water use The applicant shall provide data on water and energy use for the manufacturing sites involved in wet processing. Assessment and verification: The applicant is requested to provide the abovementioned information. FITNESS FOR USE CRITERIA The following criteria apply either to the dyed yarn, the final fabric(s), or the final product, with tests carried out as appropriate. 34. Dimensional changes during washing and drying The dimensional changes after washing and drying shall not exceed:  plus or minus 2 % for curtains and for furniture fabric that is washable and removable,  more than minus 8 % or plus 4 % for other woven products and durable non-woven, other knitted products or for terry towelling. This criterion does not apply to:  fibres or yarn,  products clearly labelled dry clean only or equivalent (insofar as it is normal practice for such products to be so labelled),  furniture fabrics that are not removable and washable. Assessment and verification: The applicant shall provide test reports using the following standards EN ISO 63 30, ISO 5077 as follows: 3 washes at temperatures as indicated on the product, with tumble drying after each washing cycle unless other drying procedures are indicated on the product, 35. Colour fastness to washing The colour fastness to washing shall be at least level 3-4 for colour change and at least level 3-4 for staining. This criterion does not apply to products clearly labelled dry clean only or equivalent (insofar as it is normal practice for such products to be so labelled), to white products or products that are neither dyed nor printed, or to non-washable furniture fabrics. Assessment and verification: The applicant shall provide test reports using the following standard EN: ISO 105 C06 (single wash, at temperature as marked on the product, with perborate powder). 36. Colour fastness to perspiration (acid, alkaline) The colour fastness to perspiration (acid and alkaline) shall be at least level 3-4 (colour change and staining). A level of 3 is nevertheless allowed when fabrics are both dark coloured (standard depth > 1/1) and made of regenerated wool or more than 20 % silk. This criterion does not apply to white products, to products that are neither dyed nor printed, to furniture fabrics, curtains or similar textiles intended for interior decoration. Assessment and verification: The applicant shall provide test reports using the following standard EN: ISO 105 E04 (acid and alkaline, comparison with multi-fibre fabric). 37. Colour fastness to wet rubbing The colour fastness to wet rubbing shall be at least level 2-3. A level of 2 is nevertheless allowed for indigo dyed denim. This criterion does not apply to white products or products that are neither dyed nor printed. Assessment and verification: The applicant shall provide test reports using the following standard EN: ISO 105 X12. 38. Colour fastness to dry rubbing The colour fastness to dry rubbing shall be at least level 4. A level of 3-4 is nevertheless allowed for indigo dyed denim. This criterion does not apply to white products or products that are neither dyed nor printed, or to curtains or similar textiles intended for interior decoration. Assessment and verification: The applicant shall provide test reports using the following standard EN: ISO 105 X12. 39. Colour fastness to light For fabrics intended for furniture, curtains or drapes, the colour fastness to light shall be at least level 5. For all other products the colour fastness to light shall be at least level 4. A level of 4 is nevertheless allowed when fabrics intended for furniture, curtains or drapes are both light coloured (standard depth < 1/12) and made of more than 20 % wool or other keratin fibres, or more than 20 % silk, or more than 20 % linen or other bast fibres. This requirement does not apply to mattress ticking, mattress protection or underwear. Assessment and verification: The applicant shall provide test reports using the following standard EN: ISO 105 B02. 40. Information appearing on the Ecolabel Box 2 of the Ecolabel shall contain the following text:  encouraging the use of sustainable fibres,  durable and high quality,  hazardous substances restricted. Assessment and verification: The applicant shall provide a sample of the product packaging showing the label, together with a declaration of compliance with this criterion. (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 104, 8.4.2004, p. 1. (3) OJ 196, 16.8.1967, p. 1. (4) OJ L 353, 31.12.2008, p. 1. (5) OJ L 353, 31.12.2008, p. 1.